*694ORDER
PER CURIAM.
Carlos Patrick (Movant) appeals from the denial of his Rule 24.085 motion for post-conviction relief without an evidentia-ry hearing. Movant sought to vacate his convictions and sentences for one count of murder in the second degree, Section 565.021, RSMo 2000, and one count of armed criminal action, Section 571.015, RSMo 2000. Movant contends the motion court erred in denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing because he pleaded facts showing his plea counsel was ineffective for failing to discuss with him, before his plea, the possibility of proceeding to trial with the exculpatory defense of self-defense, or the mitigating defenses of sudden passion or reckless homicide.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).